UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  3/18/2020
TIMOTHY ANDREW MCCAFFREY,                                 :
                                                          :
                                        Plaintiff,        :
                                                          :                14-cv-493 (VSB)
                      -against-                           :
                                                          :                    ORDER
GATEKEEPER USA, INC., et al.,                             :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 18, 2020, my chambers received a phone call from a relative of Plaintiff

McCaffery, informing me that Plaintiff is severely ill and will not be able to meet the March 23,

2020, deadline to file his reply papers. Plaintiff is, in fact, too ill to file a notice or request for an

additional extension on ECF. I cannot extend the deadline to file a reply based on this phone

call. If Plaintiff requires an extension of time, Plaintiff must file a request by letter on ECF. If

Plaintiff is unable to do so before the deadline, I will entertain the request after Plaintiff recovers

and is well enough to file that request. The March 23, 2020, deadline for Plaintiff to file a reply

brief remains in effect.

SO ORDERED.

Dated: March 18, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
